Per Curiam.
In the argument submitted by the defendants’ counsel upon the motion for reargument, apprehension is expressed that the views of this court, as represented by the prevailing opinion, may prejudice the defendants in their insistence, hereafter, that the final decree of the supreme court of the District of Columbia was invalid. The question upon which the determination was made by the, court below, so far as appeared by the record upon the review here, had relation to the statute of limitations and its application to plaintiffs’ remedy sought in this action. It was assumed on the review that the decree was effectual. But whether it had any infirmity going to its validity was a question not presented by the record, and this court considered nothing not within the record and legitimately presented by it for review.
The question determined, and upon which the conclusion of the prevailing opinion was placed, in this court, was that during the pendency of the action in the supreme court of the District of Columbia, prior to the final decree referred to, the plaintiffs, as against the defendants, had no concurrent remedy by action at law, with that in equity, subject to the operation of the statute of limitations, and that during that time the statute did not run in favor of the defendants, and therefore was no bar to the relief sought by this action. No other question seemed, by the record *105before us, to require consideration. And the views which led to the conclusion upon that subject, to which they were intended to be substantially confined, sufficiently appear in the opinion.
The motion for reargument should be denied.
All concur.